Citation Nr: 0843562	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-11 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to October 11, 2002, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the VA 
Regional Office (RO) in New Orleans, Louisiana, which granted 
service connection for PTSD, effective October 11, 2002.  The 
veteran appealed that decision with respect to the effective 
date.  The veteran testified at a personal hearing held 
before the undersigned in August 2005.  

In an April 2006 decision, the Board denied the veteran's 
appeal.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2008 Memorandum decision, the Court vacated the 
Board's decision and remanded the matter to the Board.


FINDINGS OF FACT

1.  On May 22, 2001, the RO received the veteran's claim for 
service connection for PTSD.

2.  The RO denied the veteran's claim for service connection 
for PTSD in a September 2001 rating decision.

3.  The RO's letter dated on October 23, 2001, notifying the 
veteran of the September 2001 rating decision and of his 
appellate rights, was not sent to the veteran's correct 
address as listed in his May 2001 claim.

4.  On November 14, 2002, the RO received a VA Form 21-4138, 
Statement in Support of Claim, from the veteran, indicating 
that he wished to reopen his claim for service connection for 
PTSD.

5.  The veteran was first diagnosed with PTSD in a VA 
outpatient treatment record dated on May 17, 2001, prior to 
the date of claim of service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date of May 22, 2001, for the 
grant of service connection for PTSD have been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  The assigned effective 
date is the date specifically sought by the veteran.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.


Earlier Effective Date

The veteran claims that he is entitled to an effective date 
earlier than October 11, 2002, for the grant of service 
connection for PTSD.  He seeks for the assigned effective 
date to be the date of claim, May 22, 2001.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2008).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.

However, according to the Court, 38 C.F.R. § 3.157 only 
applies to a defined group of claims.  See Sears v. Principi, 
16 Vet. App. 244, 249 (2002) (section 3.157 applies to a 
defined group of claims, i.e., as to disability compensation, 
those claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service connected rating where service 
connection has already been established).  VA medical records 
cannot be accepted as informal claims for disabilities where 
service connection has not been established.  The mere 
presence of medical evidence does not establish intent on the 
part of the veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Merely seeking treatment, does not establish a 
claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish 
an intent on the part of the veteran to seek service 
connection for that condition.  See KL v. Brown, 5 Vet. App. 
205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1995).  

Thus, any prior VA medical are not interpreted as an informal 
claim.  Stated differently, merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.  

In this case, the veteran first filed a claim for service 
connection for PTSD on May 22, 2001.  The RO denied the 
veteran's claim in a September 2001 rating decision on the 
basis there was no evidence that the veteran had been 
diagnosed with PTSD.  The RO attempted to notify the veteran 
of its September 2001 decision and of his appellate rights in 
a letter dated on October 23, 2001.  However, it appears that 
this letter was not sent to the veteran's correct address as 
listed on his May 2001 claim although the Board does note 
that in later correspondence received in February 2002, the 
veteran did report the earlier address as his current one.  
Nonetheless because it appears that the October 2001 notice 
letter was not sent to the veteran's address of record at the 
time, the Board finds that the September 2001 decision is not 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Accordingly, the Board need not address the veteran's 
contentions regarding documents either dated or received by 
VA subsequent to that date which he asserts should be 
construed as claims.

On November 14, 2002, the RO received a VA Form 21-4138, 
Statement in Support of Claim, from the veteran indicating 
that he wished to reopen his claim for service connection for 
PTSD.  The veteran also submitted VA outpatient treatment 
records, one of which dated on October 11, 2002, listed a 
diagnosis of PTSD.

In a May 2003 rating decision, the RO granted service 
connection for PTSD, effective October 11, 2002, the dated on 
which the veteran was diagnosed in the newly submitted 
medical records with PTSD.  The veteran appealed that 
decision with respect to the effective date.  

In reviewing other evidence of record, the Board notes that 
there is a "confidential Ad Hoc Summary" Sheet which shows 
that the veteran was treated on March 6, 2001 and May 17, 
2001 for "Prolonged Posttraumatic Stress Disorder; PTSD."  
A review of the March 6, 2001 record shows that the veteran 
was seen by a registered nurse and requested "care for 
PTSD," but the nurse did not diagnose the veteran as having 
PTSD.  A review of the May 17, 2001 record shows that the 
veteran was seen by a social worker with psychiatric 
complaints.  The diagnostic impression was "r/p PTSD."  The 
examiner noted that the veteran did report some symptoms of 
this disorder and that he had been exposed to life 
threatening trauma.  

The regulation governing PTSD claims, 38 C.F.R. § 3.304(f), 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

It is not entirely clear from this record if the veteran had 
PTSD in compliance with 38 C.F.R. § 4.125(a).  The Ad Hoc 
Summary Sheet clearly does not definitely provide the 
diagnosis as the earlier March 2001 notation was not based on 
a diagnosis of PTSD, but rather a request for PTSD treatment.  
However, in affording the veteran the reasonable doubt, the 
Board will accept that the May 17, 2001 treatment report 
included a diagnosis of PTSD.  

Applying the statute and the regulations cited above, the 
veteran is entitled to an effective date of May 22, 2001, the 
date of claim.  The statute is clear.  It states that the 
effective date of an award based on an original claim for 
service connection "shall not be" prior to the date of 
receipt of claim.  The regulation is clear.  It states that 
if the claim is not received within one year following 
separation from service, as is the case here, then the 
effective date is the date of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 and 
3.400(b)(2)(ii).  The date of entitlement precedes the date 
of the claim here.  Thus, the date of claim as the later date 
is the controlling date for the effective date assigned under 
the factual circumstances of this case.  See 38 U.S.C.A. 
§ 5110(a) (effective date of original claim shall not be 
earlier than the date of receipt of application therefor).  
Further, the Court has acknowledged that the effective date 
based on an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a casual 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde v. West, 12 Vet. App. 377, 382 (1999) citing Hazan v. 
Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. 
App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 
(1997).  

Thus, an effective date of May 22, 2001, the date of claim of 
service connection for PTSD, is warranted in this case.  


ORDER

An effective date of May 22, 2001, for the grant of service 
connection for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


